Case 4:20-cv-00526-AW-MJF Document 2 Filed 11/05/20 Page 1of1

JS44 (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

FLORIDA DEPARTMENT OF ECONOMIC OPPORTUNITY

County of Residence of First Listed Defendant LEON
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

SAMUEL OLIVER

(b) County of Residence of First Listed Plaintiff LEON

(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

The Law Offices of Craig J. Brown, P.A., 2344 Hansen Lane, Unit 2
Tallahassee, FL 32301 (850)5802529

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) Ul. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity: Cases Only) and One Box for Defendant)
(J! U.S. Government [X]3_ Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State | ! Cc) {Incorporated or Principal Place CJ 4 CJ 4
of Business In This State
(J2 U.S. Govemment (14 Diversity Citizen of Another State (42 (J 2 Incorporated and Principal Place fis (45
Defendant (Indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a C] 3 CL] 3 Foreign Nation CL 6 C] 6
Forcign Country

 

 

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHERSTATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY [ }625 Drug Related Scizure 422 Appcal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane (_] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplanc Product Product Liability | _}690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CT 367 Health Care/ 400 State Reapportionment
[_] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
H 151 Medicare Act [| 330 Fedcral Employcrs’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability r | 840 Trademark Corupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets T | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
CT 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |] 485 Telephone Consumer
EC] 190 Other Contract Product Liability LC] 380 Other Personal | ]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) ~ 490 Cable/Sat TV
196 Franchise Injury C) 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Sccuritics/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange

Medical Malpractice

Leave Act

 

790 Other Labor Litigation

 

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

 

442 Employment
443 Housing/
Accommodations

Employment

Other
a 448 Education

 

|] 445 Amer. w/Disabilitics -

| 446 Amer. w/Disabilities -

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
210 Land Condemnation | 440 Other Civil Rights Habeas Corpus:
[] 220 Foreclosure 441 Voting Hl 463 Alien Detainee

| | 510 Motions to Vacate
Sentence

|] 530 General

| | 535 Death Penalty
Other:

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

540 Mandamus & Other

791 Employce Retirement
Income Security Act

864 SSID Title XVI
[_] 865 RSI (405(g))

|_| 890 Other Statutory Actions

 

FEDERAL TAX SUITS

 

 

[] 870 Taxes (U.S. Plaintiff
or Defendant)
[] 871 IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

|_| 891 Agricultural Acts
|_| 893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
= 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

1 Original
Proceeding

2 Removed from 3
State Court

Remanded from
Appellate Court

4 Reinstated or 5 Transferred from
O 0 Another District

(specify)

Reopened

Transfer

6 Multidistrict
Litigation -

im 8 Multidistrict
Litigation -
Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42US.C. Sec.2000; 42US.C. Sec.1981

Brief description of cause:

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

Gender Discrimination

VII. REQUESTED IN (-] CHECK IF THIS IS A CLASS ACTION DEMAND $ $75,000.00 CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. —_— JURY DEMAND: [X]yes []No
VILL. RELATED CASK(S)

IF ANY (See instructions): JUDGE DOCKET NUMBER

Z ———_ 2

DATE i ft SIGNAT. OF-A: NEY OF RECORD

FESS) 2B
FOR OFFICE USE ONLY Zz, ad )

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
